DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US Publication 2019/0261418 A1).
In regards to claims 1 and 6-7, Chu et al. (US Publication 2019/0261418 A1) teaches a communication apparatus (see AP in figure 1) comprising: a transmission unit configured to transmit a trigger frame including information indicating a plurality of resource units splitting a communication channel in a frequency domain (see figure 7, the frequency resources divided for individual STAs; see the trigger frame(s) sent from AP to STAs) and information for determining whether a sensing of energy of the communication channel is required at another communication apparatus (see figure 1 client stations 25 read on the another communication apparatus; see paragraph 62;  the channel access mode indication indicates to a client station 25 whether the sensing channel access technique or the non-sensing channel access technique should be used for uplink transmission triggered by the AP 14 or see paragraph 64; a client station 25 independently determines a channel access mode (e.g., sensing channel access mode or non-sensing channel access mode) that should be used by the client station 25 for uplink transmission triggered by a trigger frame received from AP 14, without any input from the AP 14) wherein, in a case where the other communication apparatus which received the trigger frame determined that the sensing of the energy of the communication channel is required, the other communication apparatus senses the energy of the communication channel (see paragraph 68; In an embodiment, if the NAV timer is 0 and detected energy in the 20 MHz channel is lower than the threshold, the 20 MHz channel is determined to be idle; otherwise the 20 MHz channel is determined to be busy; see paragraph 69; the client station 25 performs a suitable CCA procedure for each 20 MHz channel corresponding to subchannels allocated to the client station 25 to determine whether each 20 MHz channel is idle), wherein the other communication apparatus does not transmit a signal in a case where the sensed energy exceeds a predetermined threshold (see paragraph 68; In an embodiment, if the NAV timer is 0 and detected energy in the 20 MHz channel is lower than the threshold, the 20 MHz channel is determined to be idle; otherwise the 20 MHz channel is determined to be busy. If the client station 25 determines that subchannel allocated to the client station 25 is idle, then the client station 25 transmits; this also implies that if the channel is deemed busy as per the threshold comparison, then the transmission does not take place), and otherwise transmits a signal on at least one of the plurality of resource units (see figure 7 and paragraph 68; If the client station 25 determines that subchannel allocated to the client station 25 is idle, then the client station 25 transmits, during the time t2, an uplink data unit, in the subchannel allocated to the client station 25, as part of the OFDMA transmission 408); and a receiving unit configured to receive the signal transmitted in response to the trigger frame (see figure 7; the STA to AP A-MPDU implies the receiving unit since the A-MPDU has to be received).
In regards to claim 2, Chu teaches, wherein the trigger frame further includes an AID (Association ID) for identifying the other communication apparatus which senses the energy of the communication channel (see paragraph 51; a MAC header included in the trigger frame 404 indicates a length of a valid payload; the MAC header implies includes a MAC address; figure 10 in the applicant’s drawings/specification indicates that the AID can be a MAC address).
In regards to claim 3, Chu teaches, wherein the trigger frame further includes information related to a timing at which the transmission of the signal by the other communication apparatus is to be stopped (see paragraph 51; uplink scheduling information provided by the trigger frame 404; see figure 7; STAs to AP A-MPDUs are transmitted in different frequency resource units at t2; thus the scheduling information implies the timing information as claimed).
In regards to claim 4, Chu teaches, wherein the transmission unit further transmits information indicating the predetermined threshold (see paragraph 75; the AP 14 indicates the different signal energy levels to the client stations 25. For example, the AP 14 includes indications of different signal energy threshold in a management frame or a control frame transmitted by the AP 14 such as a beacon frame, an association response frame, a probe response frame, or another suitable management or control frame transmitted by the AP 14).
In regards to claims 8 and 14-15, Chu teaches a communication apparatus (see figure 1 client device/STAs 25) comprising: a receiving unit configured to receive, from an access point, a trigger frame (see figure 7, the frequency resources divided for individual STAs; see the trigger frame(s) sent from AP and received at the STAs) which indicates a plurality of resource units splitting a communication channel in a frequency domain (see figure 7, the frequency resources divided for individual STAs; see the trigger frame(s) sent from AP to STAs); an obtaining unit configured to obtain, from the trigger frame, information for determining whether a sensing of energy of the communication channel is required (see paragraph 62;  the channel access mode indication indicates to a client station 25 whether the sensing channel access technique or the non-sensing channel access technique should be used for uplink transmission triggered by the AP 14 or see paragraph 64; a client station 25 independently determines a channel access mode (e.g., sensing channel access mode or non-sensing channel access mode) that should be used by the client station 25 for uplink transmission triggered by a trigger frame received from AP 14, without any input from the AP 14); a sensing unit configured to sense energy of the communication channel during a predetermined period after the reception of the trigger frame in a case where it is determined that the sensing is required based on the obtained information (see paragraph 68; at least some of the client stations 25 of the multiple client stations 25 conduct a channel sensing procedure, such as a CCA procedure, after receiving the trigger frame 404, as indicated in FIG. 7 by an arrow 712. In an embodiment, if the NAV timer is 0 and detected energy in the 20 MHz channel is lower than the threshold, the 20 MHz channel is determined to be idle; otherwise the 20 MHz channel is determined to be busy; see paragraph 69; the client station 25 performs a suitable CCA procedure for each 20 MHz channel corresponding to subchannels allocated to the client station 25 to determine whether each 20 MHz channel is idle); and a transmission unit configured not to transmit a signal, in a case where the sensed energy exceeds a predetermined threshold (see paragraph 68; In an embodiment, if the NAV timer is 0 and detected energy in the 20 MHz channel is lower than the threshold, the 20 MHz channel is determined to be idle; otherwise the 20 MHz channel is determined to be busy. If the client station 25 determines that subchannel allocated to the client station 25 is idle, then the client station 25 transmits; this also implies that if the channel is deemed busy as per the threshold comparison, then the transmission does not take place) and to transmit a signal on one or more of the resource units otherwise (see figure 7 and paragraph 68; If the client station 25 determines that subchannel allocated to the client station 25 is idle, then the client station 25 transmits, during the time t2, an uplink data unit, in the subchannel allocated to the client station 25, as part of the OFDMA transmission 408).
In regards to claim 9, Chu teaches, wherein the information indicating whether a sensing of the communication channel is required includes an AID field identifying the communication apparatus (see paragraph 51; a MAC header included in the trigger frame 404 indicates a length of a valid payload; the MAC header implies includes a MAC address; figure 10 in the applicant’s drawings/specification indicates that the AID can be a MAC address).
In regards to claim 10, Chu teaches, wherein the predetermined period for sensing is based on a SIFS period (the client station 25 transmits the uplink data unit upon expiration of a predetermined time interval 714 after receiving the trigger frame 404. The predetermined time interval 714 is a time interval greater than a standard shortest inter-frame time interval such as SIFS).
In regards to claim 11, Chu teaches, wherein the transmission unit transmits a signal on one or more resource units in a case where no energy sensing is made on the communication channel (see paragraph 62; A client station 25 determines, based on the channel access mode indication in a received management frame or control frame, whether to use the sensing channel access technique or the non-sensing channel access technique for uplink transmissions triggered by the AP 14, in an embodiment; non-sensing implies no energy sensing being made;   furthermore, see paragraph 68; In an embodiment, if the NAV timer is 0 and detected energy in the 20 MHz channel is lower than the threshold, the 20 MHz channel is determined to be idle; otherwise the 20 MHz channel is determined to be busy; if the detected energy is less than a threshold than the channel is idle; thus it is reasonable for the detected energy to be 0 dB, which is lower than a threshold (Chu gives the example of -62 dBm in paragraph 65); in the broadest reasonable interpretation, a 0 dB energy level implies no energy sensed).
In regards to claim 12, Chu teaches, wherein transmitting a signal includes sending data to the access point (see figure 7, see the A-MPDUs sent from respective stations to the AP).
In regards to claim 13, Chu teaches, wherein the trigger frame indicates a specific apparatus per resource unit from amongst apparatuses registered to the access point, which is allowed to emit a signal on this resource unit if unused (see paragraphs 49-50; the trigger frame 404 provides, to the plurality of client stations 25, resource unit allocation indications and other transmission parameters to be used for transmission of an uplink OFDMA data unit during the TXOP 402; this implies that each client/STA 25 in figure 1 will know which frequency resource(s) is/are allocated for the client/STA specifically; figure 7 also shows this since the resource are specifically divided between stations 1-6 respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. as applied above further in view of Kwon (US Publication 2016/0316458 A1).
In regards to claim 5 Chu teaches all the limitations of the parent claim as stated above.
Chu also teaches the trigger frame as stated above. Chu further teaches, the trigger frame having varied (see paragraph 49; the trigger frame 404 is included in a physical layer convergence protocol (PLCP) protocol data unit (PPDU), such as a legacy PPDU that conforms to the IEEE 802.11a or IEEE 802.11g Standard, for example. In another embodiment, the trigger frame 404 is a null data packet (NDP) that includes uplink transmission information in a preamble, and omits a data portion. In an embodiment and/or scenario, the trigger frame 404 is duplicated in each channel (e.g., in each 20 MHz channel) of the entire bandwidth of the TXOP 402. In an embodiment in which the trigger frame 404 is included in a legacy PPDU which is duplicated each channel).
Chu however fails to teach, wherein the trigger frame includes information indicating that an apparatus from which a signal is to be transmitted is randomly determined for at least a part of the plurality of resource units.
Kwon however teaches, wherein the trigger frame includes information indicating that an apparatus from which a signal is to be transmitted is randomly determined for at least a part of the plurality of resource units (see paragraph 345; when an AP allocates resources for an UL MU transmission and indicates the allocation in a trigger frame, and if there exists any non-allocated resources for UL MU transmission, the AP can indicate a mode of operation that permits the non-allocated resources to be used for random access; see paragraph 365; an AP may send a trigger frame for random access such that there is no specific target receiver for the trigger frame. In response to the trigger frame, any station that meets the requirements for the random access channel will send a UL MU PPDU as an immediate response (after a predetermined time) to the trigger frame. The AP may check every allocated resource of the random access channel to determine whether any station has sent an UL MU PPDU in response to the trigger frame).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the indication for random transmissions in the trigger frame as taught by Kwon into the teachings of Chu.  The motivation to do so would be use uplink resources more efficiently by allowing access to unallocated resources if a station has a need for more resources than what’s allocated.
Response to Arguments
Applicant’s arguments filed on 3/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Relevant Prior Art
Prior art Choi et al. (US Publication 2019/0223220 A1) teaches, in an embodiment, when a trigger frame is transmitted, information on whether to perform CCA or whether to reflect CCA can be included in the trigger frame. For example, when the AP transmits a trigger frame, it may be able to indicate whether or not a receiving STA performs CCA (whether to discard CCA result, whether to reflect CCA result) using z bits (in this case, z is a random positive number) in HE-SIG1, HE SIG2, and MAC header (see paragraph 183).
Prior art Patil et al. (US Publication 2016/0119894 A1) teaches, devices A and B transmitting the ACK at different times based on different random values of the backoff counter; more than one backoff counter may be used to further randomize times that ACKs or trigger frames are transmitted (see paragraph 117).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466